     Case 1:21-cv-00187-NONE-HBK Document 53 Filed 09/15/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                               Case No. 1:21-cv-00187-NONE-HBK
12                       Petitioner,                     ORDER SANCTIONING PETITIONER
13            v.                                         ORDER DENYING PETITIONER’S MOTION
                                                         FOR RULING
14    KATHLEEN ALLISON,
                                                         ORDER DENYING PETITIONER’S MOTION
15                       Respondent.                     FOR EVIDENTIARY HEARING
16                                                       ORDER DENYING PETITIONER’S MOTION
                                                         FOR RECUSAL
17
                                                         (Doc. No. 52)
18

19          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

20   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the Court is

21   Petitioner’s “motion to screen the petition,” which the Court construes as a motion for ruling on

22   his petition. (Doc. No. 52). Incorporated in this motion is Petitioner’s request for an evidentiary

23   hearing and request that the undersigned recuse herself from this case. (See generally id.). The

24   Court will deny Petitioner’s motions. Further, the Court will sanction Petitioner.

25          On July 12, 2021, in light of Petitioner’s repeated duplicative and frivolous filings (see

26   (e.g. Doc. Nos. 6, 8, 14, 18, 20, 27, 31, 32, 33, 34, 40, 42, 48, 50), the Court ordered Petitioner to

27   show cause why he should not be subject to sanctions. (Doc. No. 47). The Court ordered

28   Petitioner to respond to this show cause order within 14 days. (Id. at 3). Petitioner has not
     Case 1:21-cv-00187-NONE-HBK Document 53 Filed 09/15/21 Page 2 of 4


 1   responded to the order to show cause and the time for doing so has passed. Instead of responding

 2   to the order to show cause, Petitioner filed two frivolous and repetitive filings, both of which

 3   were stricken from the docket. (Doc. Nos. 48, 49, 50, 51). Petitioner now moves the Court to

 4   rule on his petition, grant an evidentiary hearing, and for the undersigned to recuse herself from

 5   the case. (Doc. No. 52).

 6             A. Motion for Ruling on Petition

 7             Petitioner moves the Court to rule on his petition expeditiously. (Doc. No. 52). The

 8   Court has the discretion to manage its own docket. Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th

 9   Cir. 1992). And this Court has “long labored under one of the heaviest caseloads in the nation.”

10   See Standing Order in Light of Ongoing Judicial Emergency in Eastern District of California.1

11   Accordingly, the Petitioner is advised that the Court will issue findings and recommendations

12   regarding his petition in due course. Therefore, Petitioner’s motion for ruling on the petition is

13   denied.

14             B. Motion for Evidentiary Hearing

15             Petitioner seeks an evidentiary hearing. (Doc. No. 52). Petitioner has previously moved

16   for an evidentiary hearing six times, all of which have been denied. (Doc. Nos. 8, 20, 33, 40, 42,

17   46). Evidentiary hearings are granted only under limited circumstances in habeas proceedings.

18   See 28 U.S.C. § 2254(e)(2)(A)(ii). Although Respondent has now filed an answer to the petition,

19   the Court has not yet reviewed the briefing. The Court will review the briefing and make findings

20   and recommendations in due course. If the Court determines that an evidentiary hearing is
21   warranted, it will schedule one at that time. See Rules Governing Section 2254 Cases, R. 8(a).

22             C. Motion for Recusal

23             Petitioner seeks the undersigned to recuse herself from this case. (Doc. No. 52). The

24   standard for judicial recusal is as follows: “[w]hether a reasonable person with knowledge of all

25   the facts would conclude that the judge’s impartiality might reasonably be questioned.” United

26   States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997) (per curiam) (brackets and internal
27
     1
      Available at: http://www.caed.uscourts.gov/caednew/assets/File/Standing%20Order%20CV.pdf; last
28   accessed September 14, 2021.
                                                        2
     Case 1:21-cv-00187-NONE-HBK Document 53 Filed 09/15/21 Page 3 of 4


 1   quotation marks omitted). Importantly, “[p]arties cannot attack a judge’s impartiality on the basis

 2   of information and beliefs acquired while acting in his or her judicial capacity.” United States v.

 3   Frias-Ramirez, 670 F.2d 849, 853 n.6 (9th Cir. 1982). “As the Supreme Court has explained,

 4   ‘opinions formed by the judge on the basis of facts introduced or events occurring in the course of

 5   the current proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality

 6   motion unless they display a deep-seated favoritism or antagonism that would make fair judgment

 7   impossible.” United States v. McTiernan, 695 F.3d 882, 891-92 (9th Cir. 2012) (citing Liteky v.

 8   United States, 510 U.S. 540, 555 (1994)).

 9           Here, Petitioner has presented no basis for the recusal of the undersigned. Petitioner has

10   not stated, much less provided evidence, that the undersigned is biased against him. Rather,

11   Petitioner seemingly seeks recusal because he disagrees with the pace of the litigation of this

12   case. Accordingly, Petitioner’s motion for recusal is denied.

13           D. Order Sanctioning Petitioner

14           “Flagrant abuse of the judicial process cannot be tolerated because it enables one person

15   to preempt the use of judicial time that properly could be used to consider the meritorious claims

16   of other litigants.” Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).

17   Here, Petitioner has been warned many times that his repeated frivolous and duplicative filings

18   will subject him to sanctions. (Doc. Nos. 40, 44, 47, 51). Because Petitioner has continued to

19   make such filings, the Court will subject him to sanctions. The Court orders that all future filings

20   shall be screened by the Court prior to entry on the docket. If the Court deems any future filings
21   to be frivolous and/or duplicative, the Court will direct the Clerk of Court to return the filing to

22   the Petitioner.

23           Accordingly, it is ORDERED:

24           1. Petitioner’s motion for ruling on the petition (Doc. No. 52) is DENIED;

25           2. Petitioner’s motion for an evidentiary hearing (Doc. No. 52) is DENIED;

26           3. Petitioner’s motion for recusal (Doc. No. 52) is DENIED; and
27           4. Petitioner is subject to sanctions in accordance with the above. The Clerk of Court

28           shall notify the Court prior to the docketing of any future filings by Petitioner, providing
                                                         3
     Case 1:21-cv-00187-NONE-HBK Document 53 Filed 09/15/21 Page 4 of 4


 1            an opportunity to the Court to screen such filings and direct the Clerk of Court to return

 2            them to Petitioner if appropriate.

 3

 4
     Dated:      September 15, 2021
 5                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
